Exhibit 99.1 FOR IMMEDIATE RELEASE CABLEVISION SYSTEMS CORPORATION REPORTS THIRD QUARTER 2011 RESULTS Bethpage, N.Y., October 28, 2011 - Cablevision Systems Corporation (NYSE:CVC) today reported financial results for the third quarter ended September 30, 2011. Third quarter consolidated net revenues grew 8.0% to $1.666billion, consolidated adjusted operating cash flow (“AOCF”)1 was essentially flat at $539.3million and consolidated operating income decreased 11.7% to $272.4million, all compared to the prior year period.Third quarter 2011 results reflect the Bresnan properties acquired on December 14, 2010 as well as costs of approximately $16 million related to the impact of Hurricane Irene on our NY Metro service area.If both of these items were excluded, consolidated net revenues would have increased 0.4% while AOCF and operating income would have decreased 4.1% and 4.0%, respectively, all compared to the prior year period. Operating highlights for the third quarter 2011 include: · Year to date Consolidated Free Cash Flow from Continuing Operations1 of $440.2 million · Combined Average Monthly Revenue per Basic Video Customer (“RPS”) of $151.71 in the third quarter of 2011 (including Bresnan) · High-Speed Data and Voice Line additions of 16,900 and 38,200, respectively, in the third quarter of 2011 · Lightpath AOCF growth of 16.9% in the third quarter of 2011, compared to the prior year period. Cablevision President and CEO James L. Dolan commented:"For the third quarter of 2011, Cablevision achieved revenue growth driven primarily by the addition of the Bresnan properties.Our cable operations reported improved subscriber metrics that included increases in both high-speed data customers and voice lines, while the company continued to generate healthy free cash flow.As we are operating in a challenging environment, we are continuing our efforts to capitalize on the strength of our network and products and on building our business for the long-term," concluded Mr. Dolan. 1. See definition of adjusted operating cash flow (“AOCF”) and Consolidated Free Cash Flow from Continuing Operations included in the discussion of non-GAAP financial measures on page 4of this earnings release. Page 1 of 11 Telecommunications Services – Cable Television and Lightpath Telecommunications Services includes Cable Television – Cablevision’s video, high-speed data, and voice residential and commercial services offered over its cable infrastructure and its “Optimum Lightpath” branded commercial data and voice services.Third quarter 2011 Telecommunications and Cable Television results below reflect the Bresnan properties acquired on December 14, 2010 as well as costs of approximately $16 million related to the impact of Hurricane Irene on our NY Metro service area. Telecommunications Services net revenues for the third quarter 2011 rose 9.0% to $1.562billion, AOCF was essentially flat (down 0.2%) at $584.0million and operating income decreased 10.2% to $333.5million, all compared to the prior year period.Excluding Bresnan and the impact of Hurricane Irene, revenue growth would have increased 0.8%, while AOCF and operating income would have both decreased 3.9%, compared to the prior year period.The decrease in AOCF, compared to the prior period, was driven by cost increases, including both higher programming and sales and marketing costs, on essentially flat revenue growth. The following table illustrates the change in the Telecommunications Services customer base during the third quarter of 2011: Customer Data (in thousands) Total June 30, 2011 Net Gain/ (Loss)(a) Total September 30, 2011 Total Customers(b) ) Video Customers ) High-Speed Data Customers 17 Voice Lines(c) 38 Serviceable Passings 11 (a) Includes the loss of one thousand total customers, loss of one thousand video customers, addition of six thousand high-speed data customers, eight thousand voice lines, and two thousand serviceable passings from Bresnan in the third quarter of 2011. (b) Total customers are defined as the number of households/businesses who receive at least one of the company's services at Cable Television and Lightpath. (c) Total lines of voice service at Cable Television and Lightpath. Cable Television Cable Television third quarter 2011 net revenues increased 9.1% to $1.490billion, AOCF decreased 1.1% to $550.6million and operating income decreased 12.0% to $322.0million, all compared to the prior year period.The increase in revenue compared to the prior year period was due primarily to the addition of Bresnan in the results for the third quarter 2011.Excluding the items mentioned above, revenue would have increased 0.5%, while AOCF and operating income would have decreased 4.9% and 5.5%, respectively, all compared to the prior year period.The decrease in AOCF, compared to the prior period, was driven by cost increases, including both higher programming and sales and marketing costs, on essentially flat revenue growth. Optimum Lightpath For third quarter 2011, Lightpath net revenues increased 6.2% to $77.5million, AOCF increased 16.9% to $33.4million and operating income more than doubled to $11.5million, each as compared to the prior year period.The improved results were driven primarily by a 17.9% increase in revenue from Ethernet services, offset in part by higher operating expenses to support the increase in Ethernet installations. Page 2 of 11 Other Other primarily consists of Newsday, News 12 Networks, MSG Varsity, ClearviewCinemas, Cablevision Media Sales Corporation (formerly Rainbow Advertising Sales Corporation (“RASCO”)) and unallocated corporate general and administrative costs. Third quarter 2011 net revenues decreased 5.5% to $109.0million, AOCF deficit was essentially flat (up 0.7%) at a deficit of $44.7million and operating loss improved 3.0% to a loss of $61.1million all compared to the prior year period.Revenue was mainly impacted by the continued decline of advertising revenues at Newsday.The slight improvement in the AOCF deficit was due primarily to lower corporate costs as well as lower costs at Newsday, and when combined, more than offset the revenue decline discussed above. Other Matters RETURN OF CAPITAL During the third quarter of 2011, Cablevision repurchased approximately 5.4 million shares of its Class A common stock for approximately $93.9 million. On October 27, 2011, the Board of Directors of Cablevision declared a quarterly dividend of $0.15per share on each outstanding share of both its Cablevision NY Group Class A Stock and its Cablevision NY Group Class B Stock.This quarterly dividend is payable on December 2, 2011 to shareholders of record at the close of business on November 11, 2011. Page 3 of 11 Non-GAAP Financial Measures We define adjusted operating cash flow (“AOCF”), which is a non-GAAP financial measure, as operating income (loss) before depreciation and amortization (including impairments), excluding share-based compensation expense or benefit and restructuring charges or credits.Because it is based upon operating income (loss), AOCF also excludes interest expense (including cash interest expense) and other non-operating income and expense items.We believe that the exclusion of share-based compensation expense or benefit allows investors to better track the performance of the various operating units of our business without regard to the distortive effects of fluctuating stock prices in the case of stock appreciation rights and, in the case of restricted shares and stock options, the settlement of an obligation that is not expected to be made in cash. We present AOCF as a measure of our ability to service our debt and make continuing investments, including in our capital infrastructure.We believe AOCF is an appropriate measure for evaluating the operating performance of our business segments and the company on a consolidated basis.AOCF and similar measures with similar titles are common performance measures used by investors, analysts and peers to compare performance in our industry.Internally, we use net revenues and AOCF measures as the most important indicators of our business performance, and evaluate management’s effectiveness with specific reference to these indicators.AOCF should be viewed as a supplement to and not a substitute for operating income (loss), net income (loss), cash flows from operating activities, and other measures of performance and/or liquidity presented in accordance with U.S. generally accepted accounting principles ("GAAP").Since AOCF is not a measure of performance calculated in accordance with GAAP, this measure may not be comparable to similar measures with similar titles used by other companies.For a reconciliation of AOCF to operating income (loss), please see page 5 of this release. We define Consolidated Free Cash Flow from Continuing Operations, (“Free Cash Flow”), which is a non-GAAP financial measure, as net cash from operating activities (continuing operations) less capital expenditures (continuing operations), both of which are reported in our Consolidated Statement of Cash Flows.Net cash from operating activities excludes net cash from operating activities of our discontinued operations.We believe the most comparable GAAP financial measure of our liquidity is net cash from operating activities.We believe that Free Cash Flow is useful as an indicator of our overall liquidity, as the amount of Free Cash Flow generated in any period is representative of cash that is available for debt repayment and other discretionary and non-discretionary cash uses.It is also one of several indicators of our ability to make investments and/or return capital to our shareholders. We also believe that Free Cash Flow is one of several benchmarks used by analysts and investors who follow our industry for comparison of our liquidity with other companies in our industry, although our measure of Free Cash Flow may not be directly comparableto similar measures reported by other companies. COMPANY DESCRIPTION Cablevision Systems Corporation is one of the nation's leading media and telecommunications companies. In addition to delivering its Optimum-branded cable, Internet, and voice offerings throughout the New York area, the company owns and operates cable systems serving homes in four Western states.Cablevision’s local media properties include News 12 Networks, MSG Varsity and Newsday Media Group.Cablevision also owns and operates Clearview Cinemas.Additional information about Cablevision is available on the Web atwww.cablevision.com. This earnings release may contain statements that constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Investors are cautioned that any such forward-looking statements are not guarantees of future performance or results and involve risks and uncertainties, and that actual results or developments may differ materially from those in the forward-looking statements as a result of various factors, including financial community and rating agency perceptions of the company and its business, operations, financial condition and the industries in which it operates and the factors described in the company’s filings with the Securities and Exchange Commission, including the sections entitled "Risk Factors" and "Management’s Discussion and Analysis of Financial Condition and Results of Operations" contained therein.The company disclaims any obligation to update any forward-looking statements contained herein. Contacts: Charles Schueler Patricia Armstrong Executive Vice President Senior Vice President Media and Community Relations Investor Relations (516) 803-1013 (516) 803-2270 Cablevision’s Website:www.cablevision.com The conference call will be webcast live today at 10:00 a.m. ET Conference call dial-in number is (888) 694-4641/ Conference ID Number 15905997/ Conference call replay number (855) 859-2056/ Conference ID Number 15905997 until November 4, 2011 Page 4 of 11 CABLEVISION SYSTEMS CORPORATION CONDENSED CONSOLIDATED OPERATIONS DATA AND RECONCILIATION (Dollars in thousands, except per share data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2010(a) 2011(a) 2010(a) Revenues, net $ Adjusted operating cash flow $ Share-based compensation expense ) Restructuring expense ) Operating income before depreciation and amortization Depreciation and amortization (including impairments) Operating income Other income (expense): Interest expense, net ) Gain (loss) on investments, net ) ) Gain (loss) on equity derivative contracts, net ) ) Gain (loss) on interest rate swap contracts, net ) ) ) Loss on extinguishment of debt and write-off of deferred financing costs ) - ) ) Miscellaneous, net Income from continuing operations before income taxes Income tax expense ) Income from continuing operations Income from discontinued operations, net of income taxes - Net income Net income attributable to noncontrolling interests ) Net income attributable to Cablevision Systems Corporation stockholders $ Basic net income per share attributable to Cablevision Systems Corporation stockholders: Income from continuing operations $ Income from discontinued operations $
